Exhibit 10.5

GUARANTY


GUARANTY (the “Guaranty”), dated as of January 9, 2009, by Urigen N.A., Inc., a
Delaware corporation with an address of 27 Maiden Lane, Suite 595, San
Francisco, California, 94108 (the “Guarantor”), in favor of the Purchasers
identified in the Purchase Agreement (as defined below)  (collectively, “Secured
Parties”).


WHEREAS, the Guarantor is a subsidiary or affiliate of Urigen Pharmaceuticals,
Inc. (the “Borrower”); and


WHEREAS, in accordance with certain senior secured convertible notes, dated as
of the date hereof (the “Notes”), executed by the Borrower, and certain related
agreements between the Borrower and the Secured Parties (collectively, as
amended, restated, or extended from time to time, the “Loan Documents”), the
Secured Parties have agreed to loan to the Borrower up to Two Hundred
Fifty-Seven Thousand Dollars ($257,000) (the “Loan”); and


WHEREAS, the Secured Parties’ willingness to extend the loan is conditioned upon
the Guarantor executing and delivering this Guaranty; and


WHEREAS, the aforesaid Loan will be beneficial to the Guarantor inasmuch as the
proceeds of the Loan to the Borrower will indirectly benefit the Guarantor;


NOW, THEREFORE, in order to induce the Secured Parties to make the Loan to the
Borrower pursuant to the Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Guarantor, the Guarantor hereby agrees as follows:


1.           Guaranty of Payment and Performance.  The Guarantor hereby
guarantees to the Secured Parties the full and punctual payment when due
(whether at maturity, by acceleration or otherwise), and the performance, of all
liabilities, agreements and other obligations of the Borrower to the Secured
Parties, whether direct or indirect, absolute or contingent, due or to become
due, secured or unsecured, now existing or hereafter arising or acquired
(whether by way of discount, letter of credit, lease, loan, overdraft or
otherwise), including without limitation all obligations under the Note
(collectively, the “Obligations”).  This Guaranty is an absolute, unconditional
and continuing guaranty of the full and punctual payment and performance of the
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that the Secured Parties first attempt to collect any of
the Obligations from the Borrower or resort to any security or other means of
obtaining their payment.  Should the Borrower default in the payment or
performance of any of the Obligations, the obligations of the Guarantor
hereunder shall become immediately due and payable to the Secured Parties,
without demand or notice of any nature, all of which are expressly waived by the
Guarantor.  Payments by the Guarantor hereunder may be required by the Secured
Parties on any number of occasions.


2.           Guarantor’s Agreement to Pay.  The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Secured Parties, on
demand, all reasonable costs and expenses (including court costs and reasonable
legal expenses) incurred or expended by the Secured Parties in connection with
enforcement of this Guaranty,  together with interest on amounts recoverable
under this Guaranty from the time such amounts become due under this Guaranty
until payment, at the rate per annum equal to the default rate set forth in the
Note; provided that if such interest exceeds the maximum amount permitted to be
paid under applicable law, then such interest shall be reduced to such maximum
permitted amount.
 
 
1

--------------------------------------------------------------------------------

 


3.           Unlimited Guaranty.  The liability of the Guarantor hereunder shall
be unlimited to the extent of the Obligations and the other obligations of the
Guarantor hereunder (including, without limitation, under Section 2 above).  The
Guarantor hereby covenants not to take any action that would constitute (or
otherwise cause) an Event of Default under the Notes.


4.           Waivers by Guarantor; Secured Party’s Freedom to Act.  The
Guarantor agrees that the Obligations will be paid and performed strictly in
accordance with their respective terms regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Secured Parties with respect thereto.  The Guarantor waives
presentment, demand, protest, notice of acceptance, notice of Obligations
incurred and all other notices of any kind, all defenses which may be available
to Borrower by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Borrower, and all suretyship defenses generally. Without limiting the
generality of the foregoing, the Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the obligations of the Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by (i) the
failure of any Secured Party to assert any claim or demand or to enforce any
right or remedy against the Borrower; (ii) any extensions or renewals of any
Obligation; (iii) any rescissions, waivers, amendments or modifications of any
of the terms or provisions of any agreement evidencing, securing or otherwise
executed in connection with any Obligation (provided, that, the obligations of
the Guarantor hereunder shall be appropriately modified to reflect any amendment
or modification of the Obligations); (iv) the substitution or release of any
entity primarily or secondarily liable for any Obligation; (v) the adequacy of
any rights any Secured Party may have against any collateral or other means of
obtaining repayment of the Obligations; (vi) the impairment of any collateral
securing the Obligations, including without limitation the failure to perfect or
preserve any rights a Secured Party might have in such collateral or the
substitution, exchange, surrender, release, loss or destruction of any such
collateral; or (vii) any other act or omission which might in any manner or to
any extent vary the risk of the Guarantor or otherwise operate as a release or
discharge of any other guarantor, all of which may be done without notice to the
Guarantor.


5.           Unenforceability of Obligations Against Borrower.  If for any
reason the Borrower has no legal existence or is under no legal obligation to
discharge any of the Obligations, or if any of the Obligations have become
irrecoverable from the Borrower by operation of law or for any other reason,
this Guaranty shall nevertheless be binding on the Guarantor to the same extent
as if the Guarantor at all times had been the principal obligor on all such
Obligations. In the event that acceleration of the time for payment of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of any agreement evidencing, securing or otherwise
executed in connection with any Obligation shall be immediately due and payable
by the Guarantor.
 
 
2

--------------------------------------------------------------------------------

 


6.           Subrogation; Subordination.  Until the payment and performance in
full of all Obligations, the Guarantor shall not exercise any rights against the
Borrower arising as a result of payment by any Guarantor hereunder, by way of
subrogation or otherwise, and will not prove any claim in competition with any
Secured Party or its affiliates in respect of any payment hereunder in
bankruptcy or insolvency proceedings of any nature; the Guarantor will not claim
any set-off or counterclaim against the Borrower in respect of any liability of
the Guarantor to the Borrower; and the Guarantor waives any benefit of and any
right to participate in any collateral which may be held by any Secured
Party.  The payment of any amounts due with respect to any indebtedness of the
Borrower now or hereafter held by the Guarantor is hereby subordinated to the
prior payment in full of the Obligations.  The Guarantor agrees that after the
occurrence of any default in the payment or performance of the Obligations,
after the expiration of any applicable cure period, it will not demand, sue for
or otherwise attempt to collect after such time any such indebtedness of the
Borrower to the Guarantor until the Obligations shall have been paid in full.
If, notwithstanding the foregoing sentence, the Guarantor shall collect, enforce
or receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Secured
Parties and be paid over to the Secured Parties on account of the Obligations
without affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.


7.           Further Assurances.  The Guarantor agrees to do all such things and
execute all such documents, as a Secured Party may consider reasonably necessary
or desirable to give full effect to this Guaranty and to perfect and preserve
the rights and powers of a Secured Party hereunder.


8.           Termination; Reinstatement.  This Guaranty shall remain in full
force and effect until the earlier of: (i) the Obligations are paid in full or
otherwise satisfied (including by the conversion in full of the Notes) (other
than contingent indemnity obligations), and not subject to any recapture or
preference in bankruptcy or similar proceedings, and the Secured Parties have no
further commitment to extent credit to the Borrower or (ii) the Secured Parties
are given written notice of the Guarantor’s intention to discontinue this
Guaranty, notwithstanding any intermediate or temporary payment or settlement of
the whole or any part of the Obligations.  No such notice under (ii) above shall
be effective against a Secured Party unless received and acknowledged by an
officer of a Secured Party.  Without limiting the generality of the foregoing
sentence, the Guarantor will be released from all liability hereunder
concurrently with either the repayment of in full of all amounts owed under the
Notes or the conversion in full of the Notes.   No notice under (ii) above shall
affect any rights of a Secured Party or of any affiliate hereunder with respect
to any Obligations incurred prior to such notice.  This Guaranty shall continue
to be effective or be reinstated, notwithstanding any notice or termination, if
at any time any payment made or value received with respect to an Obligation is
rescinded or must otherwise be returned by a Secured Party upon the insolvency,
bankruptcy or reorganization of the Borrower, or otherwise, all as though such
payment had not been made or value received.
 
 
3

--------------------------------------------------------------------------------

 


9.           Successors and Assigns.  This Guaranty shall be jointly and
severally binding upon the Guarantor, its successors and assigns, and shall
inure to the benefit of and be enforceable by the Secured Parties and their
successors, transferees and assigns.  Without limiting the generality of the
foregoing sentence, the Secured Parties may assign or otherwise transfer any
agreement or any note held by it evidencing, securing or otherwise executed in
connection with the Obligations, or sell participations in any interest therein,
to any other person or entity, and such other person or entity shall thereupon
become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to the Secured Parties herein.


10.           Amendments and Waivers.  No amendment or waiver of any provision
of this Guaranty nor consent to any departure by the Guarantor therefrom shall
be effective unless the same shall be in writing and signed by the Secured
Parties holding a majority of the principal amount of the Notes.  No failure on
the part of a Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.


11.           Notices.  All notices and other communications called for
hereunder shall be made in writing and, unless otherwise specifically provided
herein, shall be deemed to have been duly made or given when delivered by hand
or mailed first class mail postage prepaid or, in the case of telegraphic or
telexed notice, when transmitted, answer back received, addressed as follows: if
to the Guarantor, at the address set forth above, and if to a Secured Party, at
the address set forth in the Purchase Agreement (as defined in the Note).


12.           Governing Law; Consent to Jurisdiction.  This Guaranty shall be
governed by, and construed in accordance with, the laws of the State of New York
without reference to its conflicts of laws provisions.  The Guarantor agrees
that any suit for the enforcement of this Guaranty may be brought in the courts
of the State of New York or any federal court sitting therein and consents to
the non-exclusive jurisdiction of such court and to service of process in any
such suit being made upon the Guarantor by mail at the address specified in
Section 11 hereof.  The Guarantor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
was brought in an inconvenient court.  Any enforcement action relating to this
Guarantee may be brought by motion for summary judgment in lieu of a complaint
pursuant to Section 3213 of the New York Civil Practice Law and Rules.  In no
event shall the rate of interest payable hereunder exceed the maximum rate (if
any) permitted by applicable law.


13.           WAIVER OF JURY TRIAL. THE GUARANTOR AND, BY THEIR ACCEPTANCE OF
THIS GUARANTY, EACH SECURED PARTY, HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION
IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS
GUARANTY OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE
OBLIGATIONS; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT
THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN THE GUARANTOR
AND ANY SECURED PARTY.
 
 
4

--------------------------------------------------------------------------------

 


14.           Certain References.  All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the person, persons, entity or entities may require.  The terms
“herein”, “hereof” or “hereunder” or similar terms used in this Guaranty refer
to this entire Guaranty and not only to the particular provision in which the
term is used.


15.           Miscellaneous.  This Guaranty, together with the Security
Agreement, delivered by the Guarantor as of the date hereof to the Secured
Parties, constitutes the entire agreement of the Guarantor with respect to the
matters set forth herein.  The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement, and this Guaranty shall be in addition to any other guaranty of the
Obligations.  The invalidity or unenforceability of any one or more sections of
this Guaranty shall not affect the validity or enforceability of its remaining
provisions. Captions are for the ease of reference only and shall not affect the
meaning of the relevant provisions.  The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural, masculine,
feminine and generic forms of the terms defined.




 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.


 
URIGEN N.A., INC.
 
By: /s/ Martin E. Shmagin 

--------------------------------------------------------------------------------

     Name: Martin E. Shmagin
     Title: Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
6